TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 30, 2019



                                     NO. 03-17-00774-CV


               Farmers Texas County Mutual Insurance Company, Appellant

                                               v.

                                Courtney Lougheed, Appellee




      APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SHANNON
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE SHANNON




This is an appeal from the judgment signed by the trial court on September 1, 2017. Appellant

has filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that

the motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Each party shall pay the costs of appeal incurred by that party, both in this Court and the court

below.